UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1458


TERRY LEE KEENE,

             Plaintiff – Appellant,

v.

NANCY A. BERRYHILL, Acting Commissioner, Social Security Administration,

             Defendant – Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Albert David Copperthite, Magistrate Judge. (1:16-cv-00725-ADC)


Argued: March 21, 2018                                            Decided: May 2, 2018


Before NIEMEYER, TRAXLER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Christine P. Benagh, COLLIER-BENAGH LAW, P.L.L.C., Washington,
D.C., for Appellant. Asheesh Agarwal, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee. ON BRIEF: Stephen M. Schenning, Acting United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland; Leah F. Golshani, Special Assistant United States Attorney, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Keene appeals from the district court’s judgment upholding a decision of the

Social Security Administration (“SSA”) denying her claim for disability benefits from

May 24, 2012, to June 30, 2014. 1 The SSA determined that she was disabled beginning

on July 1, 2014; this portion of the SSA’s decision is not at issue.        Keene argues

primarily that in denying that she was disabled prior to July 1, 2014, the Administrative

Law Judge (“ALJ”) failed to properly analyze whether she met any of the listed

impairments set forth in 20 C.F.R. Part 404, Subpart P, Appendix 1. Given the facts and

circumstances of this particular case, we disagree and affirm the decision below.

                                            I.

       “In social security proceedings, a court of appeals applies the same standard of

review as does the district court.      That is, a reviewing court must uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873
F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to

support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015)

(citation and internal quotation marks omitted). “In reviewing for substantial evidence,

      1
           The decision on review was issued by a federal magistrate judge instead of a
district judge. The parties agreed to disposition of the action in this manner. See 28
U.S.C. § 636(c).


                                            2
we do not undertake to reweigh conflicting evidence, make credibility determinations, or

substitute our judgment for that of the ALJ.              Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

         An ALJ is required to use a five-step sequential evaluation process in

determining whether a claimant is disabled. See Mascio v. Colvin, 780 F.3d 632, 634–35

(4th Cir. 2015). If the ALJ determines “that the claimant has been working (step one) or

that the claimant’s medical impairments do not meet the severity and duration

requirements of the regulations (step two), the process ends with a finding of ‘not

disabled.’” Id. If the ALJ reaches step three, he must either find that the claimant is

disabled because the medical impairments meet or equal an impairment listed in the

regulations, see Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013) (“A claimant is

entitled to a conclusive presumption that he is impaired if he can show that his condition

meets or equals the listed impairments.” (internal quotation marks omitted)), or continue

the analysis, but he cannot deny benefits at this step.

       If the ALJ does not reach a conclusive determination after the first three steps,

then the ALJ “assesses the claimant’s residual functional capacity, which is the most the

claimant can still do despite physical and mental limitations that affect her ability to

work.” Mascio, 780 F.3d at 635 (internal quotation marks omitted). In assessing residual

functional capacity, “the ALJ must consider all of the claimant’s medically determinable

impairments of which the ALJ is aware.” Id. (brackets and internal quotation marks

                                              3
omitted). The ALJ then proceeds to step four, where the ALJ either finds the claimant

“not disabled because she is able to perform her past work,” or proceeds to step five

because “the exertion required for the claimant’s past work exceeds her residual

functional capacity.” Id.

        The claimant bears the burden of proof at the first four steps, see Radford, 734
F.3d at 291, but “[a]t step five, the burden shifts to the Commissioner to prove, by a

preponderance of the evidence, that the claimant can perform other work that exists in

significant numbers in the national economy, considering the claimant’s residual

functional capacity, age, education, and work experience.” Mascio, 780 F.3d at 635

(internal quotation marks omitted). If the Commissioner satisfies this evidentiary burden,

then the ALJ “finds the claimant not disabled and denies the application for benefits.” Id.

                                            II.

        In June 2012, Keene filed an application for disability insurance benefits (“DIB”),

alleging a disability onset date of May 24, 2012. Keene claimed that she was disabled

due to a slipped disk, diabetes, hypothyroidism, hypertension, and sleep apnea. The ALJ

determined that Keene was not disabled prior to July 1, 2014, but that she became

disabled on that date. Keene challenges the decision of the magistrate judge to the extent

that it upholds the ALJ’s denial of disability benefits based on events prior to July 1,

2014.

        In conducting the required five-step analysis, the ALJ first determined that since

May 2012, Keene suffered from the severe impairments of “back disorder, status post

spinal cord stimulator, diabetes mellitus, hypertension, peripheral neuropathy, status post

                                             4
breast cancer, thyroid disorder and polyarthritis.” A.R. 27. The ALJ stated that “these

impairments [were] severe” because they “limit[ed] [Keene’s] ability to do basic work

activities, such as sitting, standing, walking, lifting, carrying, pushing, pulling, reaching,

and engaging in postural activities.” A.R. 27. 2

       At step three, the ALJ determined that Keene did not meet or medically equal the

severity of any of the listed impairments found in 20 C.F.R. Part 404, Subpart P,

Appendix 1. In particular, the ALJ considered listings 1.02 (major joint dysfunction),

1.04 (disorders of the spine), 4.02-4.04 (impairments of the cardiovascular system), 9.00

(endocrine disorders), 11.14 (peripheral neuropathy), and 13.10 (breast cancer). In turn,

having determined that Keene was not disabled based on the listings, the ALJ moved to

step four and concluded that, prior to July 1, 2014, Keene retained the residual functional

capacity to perform sedentary work, except that she was limited to standing and walking

for two hours each workday and performing “no more than occasional postural activity,”

and that she could never climb, balance, or have exposure to heights. A.R. 29. Finally,

the ALJ found that, prior to July 1, 2014, Keene could perform her past relevant work as

a corrections clerk and thus was not disabled from May 24, 2012, to June 30, 2014.

                                             III.

       Keene argues that at step three of the required analysis, the ALJ failed to

adequately consider whether her impairments met or equaled listing 1.02.A. Keene


       2
         The ALJ also found that, as of July 2014, Keene suffered from mood disorder,
“a severe mental impairment.” A.R. 28.


                                              5
contends that the ALJ did not describe the requirements for the listed impairment and

“failed to articulate any rationale for his conclusion” that Keene did not meet this listing.

Brief of Appellant at 15. 3

       As noted, our review in the context of social security law is for substantial

evidence. “A necessary predicate to engaging in substantial evidence review is a record

of the basis for the ALJ’s ruling. The record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the pertinent legal

requirements to the record evidence.” Radford, 734 F.3d at 295 (citation omitted). “If

the reviewing court has no way of evaluating the basis for the ALJ’s decision, then the

proper course, except in rare circumstances, is to remand to the agency for additional

investigation or explanation.” Id. (internal quotation marks omitted).

       There is no requirement, however, that the ALJ provide an exhaustive point-by-

point breakdown of each and every listed impairment. Rather, the ALJ is compelled to

provide a coherent basis for his step-three determination. We must read the ALJ’s

decision as a whole. Indeed, courts have determined that an ALJ’s step-three conclusion

that the claimant did not meet the listing at issue can be upheld based on the ALJ’s

findings at subsequent steps in the analysis. See Fischer–Ross v. Barnhart, 431 F.3d 729,

734 (10th Cir. 2005).


       3
         In her brief, Keene also contended that the ALJ failed to adequately consider
whether her impairments met or equaled listing 1.04.A, relating to disorders of the spine.
However, Keene conceded at oral argument that she cannot meet listing 1.04.A. Thus,
any error involving the ALJ’s consideration of listing 1.04.A would have been harmless.


                                             6
       Here, the ALJ considered Listing 1.02, Major dysfunction of a joint(s), which, as

is relevant here, requires the “inability to ambulate effectively.” 20 C.F.R. Part 404,

Subpart P, Appendix 1, § 1.02.A.        The inability to ambulate effectively is defined

“generally as having insufficient lower extremity functioning . . . to permit independent

ambulation without the use of a hand-held assistive device(s) that limits the functioning

of both upper extremities,” 20 C.F.R. Part 404, Subpart P, Appendix 1, § 1.00.B.2.b(1),

and is characterized, in part, by the inability to travel without “companion assistance” or

inability to sustain “a reasonable walking pace over a sufficient distance to be able to

carry out activities of daily living” id. at § 1.00.B.2.b(2). The ALJ noted that, prior to

July 1, 2014, Keene had normal motor function, and that she “continue[d] to perform a

wide range of daily activities which would contraindicate disabling pain.” A.R. 30. The

ALJ observed that Keene had “received minimal, conservative treatment” and did “not

require any assistive device.” A.R. 31. The ALJ concluded that this evidence was

insufficient to show that Keene met this particular listing.

       This court’s function is not to substitute its own judgment for that of the ALJ, but

to determine whether the ALJ’s decision is supported as a matter of fact and law. There

were a number of conflicts in the evidence here, and we do not second guess the ALJ in

resolving those conflicts. In our view, the justification provided by the ALJ—albeit

somewhat sparse—was sufficient to allow us to determine that the ALJ performed an

adequate review of the whole record and that the decision is supported by substantial

evidence.

                                             IV.

                                              7
        We have considered all of the issues raised in Keene’s briefs, including those not

discussed in this opinion, and find them to be without merit. Accordingly, the decision of

the district court is affirmed.

                                                                             AFFIRMED




                                            8